DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference, Holmes (US 2014/0342371) teaches a device (referred to as a collection device 3710 shown Figure 52 and described in [0492]) comprising: at least one capillary tube (referred to as collection portion 3712 in [0492] and shown in Figure 52, see [0492] wherein a collection portion 3712 may be a capillary tube); a nozzle located at a proximal end of the capillary tube (see Figure 11J and [0268], which recites that “the sample entry location 1204 can be part of a nozzle”); at least one collection vessel (referred to as vessel 1146a in [0253] and shown in Figures 11B and 11G) with a self-healing cap (referred to as cap 448a in [0175] (see [0176] which recites that “the cap may be formed from a self-healing material, so that when a penetrating member is removed”, wherein the collection vessel (vessel 1146a or collection portion 3712) is configured to go from a vent, unvented, and then sealed configuration as the nozzle is removed from the collection vessel (see [0300], which recites that “vents may be configured to use with the embodiments therein”, see further [0243] and [0245] ); wherein during nozzle removal when any venting of the collection vessel is sealed, continued pulling of the vessel provides for vacuum force to be created within the collection 
In addition, Holmes teaches a method comprising: providing a sample collection device (referred to as a sample collection device 1100 shown Figure 11C and described in [1120]) comprising at least one sample collection channel (1126) and at least one collection vessel (1146a) coupled to receive sample from the sample collection channel (1126) (see [0255], which recites that adapter channel 1150 fluidically can be configured to connect the channel 1126 with its respective 
However, Holmes neither teaches nor fairly suggests at least one structure on an outer surface of the nozzle wherein the cap of the at least one collection vessel is configured to slide over said at least one structure, such that the structure is configured to open a vent in the cap and create said vented condition, wherein said at least one structure is a protrusion, an indentation, a rib, or a bump (as required by claim 22, 23 and 24).
As a result, independent claims 22, 23 and 24 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on the respective independent claims 22, 23 and 24. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                  

/JENNIFER WECKER/         Primary Examiner, Art Unit 1797